REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s REMARKS from 12 May 2022 are persuasive.  The following limitations in independent claim 1 including: “presenting a first query response to a first application based on the set of base physical data and a first set of virtual changes associated with a particular database object; receiving a change request to the database from the first application that affects the particular database object; determining a validity of the change request from the first application; implementing the change request to a temporary physical data without affecting the base physical data; and presenting a second query response to a second application based on the set of base physical data and a second, different set of virtual changes associated with the particular database object, wherein a set of virtual changes for a database object comprises changes to schema of the database stored as a virtual version of the database object, wherein, for each virtual version of the database object, the physical data of the database object is not physically stored, and wherein the base physical data is not changed.” in addition to the other limitations in the claim are neither anticipated nor obvious over the prior art on record. Therefore, the claim is allowed. Claims 11 and 15 are substantially similar to claim 1 and are allowed for the same reason and rationale. The dependent claims are allowed at least based on their dependency from the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168